                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP
                                                              7435 W. Azure Drive, Suite 110
                                                          3
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183/258-6983(fax)
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff

                                                          6                                  UNITED STATES DISTRICT COURT
                                                          7                                    DISTRICT OF NEVADA
                                                                                                          ***
                                                          8
                                                              ANGELA CUMMINGS,                            )
                                                                                                          )
                                                          9                                               ) Case No.: 2:13-cv-479-APG-GWF
                                                                                               Plaintiff,
                                                                                                          )
                                                         10   vs.                                         )
                                                                                                          )
                                                         11   UNITED HEALTHCARE SERVICES, INC., a) STIPULATION AND ORDER TO
                                                              Delaware Corporation; UHS OF DELAWARE, ) CONTINUE TRIAL
                                                         12   INC., a Delaware Corporation; VALLEY        )
                                                                                                          ) [FIRST REQUEST]
                                                         13   HEALTH SYSTEM, LLC, a Delaware Limited- )
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              Liability Company d/b/a DESERT SPRINGS )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   HOSPITAL; RAEJOHNE FOSTER, an               )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              individual,                                 )
                                                         15                                   Defendants. )
                                                                                                          )
                                                         16                                               )

                                                         17                                               STIPULATION

                                                         18           It is hereby stipulated by and between the parties, through their respective counsel, that the trial
                                                         19   of this matter be continued from its current October 29, 2018 date, along with other associated hearings
                                                         20
                                                              and deadlines. The parties are requesting a continued trial date during the court’s trial stack that begins
                                                         21
                                                              on or about January 28, 2019, with a specific trial date preferably in the month of February 2019. This
                                                         22
                                                              stipulation is submitted and based upon the following:
                                                         23
                                                                      1.      That Plaintiff’s Counsel has requested this continuance and has informed Defendant’s
                                                         24

                                                         25                   counsel that such continuance is necessary because Plaintiff’s Counsel contacted

                                                         26                   Plaintiff Angela Cummings to prepare for trial and was informed that she was out of

                                                         27                   state in Georgia to care for her mother who suffered a serious and life threatening
                                                         28

                                                                                                                  1
                                                          1                  medical episode. Ms. Cummings informed counsel that she is unsure of when she will
                                                          2                  be able to return to Nevada after dealing with this family health emergency.
                                                          3
                                                                    2.       Counsel for the parties met and conferred and decided that with the holiday season
                                                          4
                                                                             upcoming, and without a clear estimation of when Ms. Cummings will be able to return
                                                          5
                                                                             that the best course of action is to request a continuance of the trial date for
                                                          6
                                                                             approximately three months. Counsel consulted their calendars and determined that a
                                                          7
                                                                             trial date during the court’s January 28, 2019 trial stack, preferably in February 2018
                                                          8

                                                          9                  should be mutually convenient to the parties. This trial is expected to be short and will

                                                         10                  likely take no more than two days to complete. Thus, the trial could start even mid-week

                                                         11                  and be completed by the end of any given week.
                                                         12         DATED this 12th day of October, 2018.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              /s/ James P. Kemp                                             /s/ Marcus B. Smith
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   James P. Kemp, Esq.                                    Wendy Medura Krincek, Esq.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              Nevada Bar No. 6375                                    Marcus B. Smith, Esq.
                                                         15   KEMP & KEMP ATTORNEYS AT LAW                           LITTLER MENDELSON, P.C.
                                                              7435 West Azure Drive, Suite 110                       3960 Howard Hughes Pkwy, Suite 300
                                                         16   Las Vegas, NV 89130                                    Las Vegas, NV 89169
                                                              Attorney for Plaintiff                                 Attorneys for Defendants
                                                         17

                                                         18
                                                                                                            ORDER
                                                         19
                                                                    Good cause appearing, the above stipulation is approved. The trial of this matter is continued
                                                         20
                                                              until February 11th , 2019 at 9:00              a.m. Calendar call shall be on February 5th                ,
                                                         21
                                                              2019 at 8:45           a.m. in Courtroom 6C.
                                                         22

                                                         23
                                                              IT IS SO ORDERED
                                                         24

                                                         25                                                  ________________________________
                                                                                                             U.S. DISTRICT COURT JUDGE
                                                         26
                                                                                                                      October 15, 2018
                                                                                                             Dated: __________________________
                                                         27

                                                         28

                                                                                                                2
